Case 2:18-cv-00617-RGK-GJS Document 74-1 Filed 01/04/19 Page 1 of 4 Page ID #:901



     	
     	
     	
     	
     	
     	
     	
     	
     	
     	
     	
     	
     	
     	
     	
     	


                     EXHIBIT A
Case 2:18-cv-00617-RGK-GJS Document 74-1 Filed 01/04/19 Page 2 of 4 Page ID #:902




    1 RAFEY S. BALABANIAN (SBN – 315962)

    2
      rbalabanian@edelson.com
      J. AARON LAWSON (SNB – 319306)
    3 alawson@edelson.com
      EDELSON PC
    4 123 Townsend Street, Suite 100
      San Francisco, California 94107
    5 Tel: (415) 212-9300
      Fax: (415) 373-9435
    6
        Counsel for Plaintiff and the Putative Classes
    7

    8                          UNITED STATES DISTRICT COURT

    9                        CENTRAL DISTRICT OF CALIFORNIA
   10
                                         WESTERN DIVISION
   11

   12
        JOSEPH LACK, individually and on           Case No. 2:18-cv-00617-RGK-GJS
        behalf of all others similarly situated,
   13                                              DECLARATION OF
                            Plaintiff,             J. AARON LAWSON
   14
              v.
   15
        MIZUHO BANK, LTD., a Japanese
   16 financial institution, and MARK
        KARPELES, an individual,
   17
                            Defendants.
   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

        LAWSON DECLARATION                                  CASE NO. 2:18-CV-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 74-1 Filed 01/04/19 Page 3 of 4 Page ID #:903




    1        I, J. Aaron Lawson, declare as follows:
    2        1.    I am an attorney admitted to practice before all courts in the State of
    3 California. I am counsel of record for Joseph Lack and the putative class in the

    4 matter of Lack v. Mizuho Bank, Ltd., et al., No. 18-cv-00617. I have personal

    5 knowledge of the facts set forth herein and if called as a witness, I could and would

    6 completely testify hereto.

    7        2.    As laid out in our previous two motions to extend time to serve
    8 Defendant Mark Karpeles, based on publicly available news reports indicating that
    9 Mr. Karpeles had taken a job with London Trust Media, Inc., I caused to be served

   10 on London Trust Media, Inc., a subpoena requesting information on Mr. Karpeles’s

   11 home address. I received a response to that subpoena on July 30, 2018, indicating

   12 that Mr. Karpeles resides in Japan.

   13        3.    Mr. Karpeles’s Japanese residency necessitates service through the
   14 process laid out in the Hague Convention. Upon receipt of London Trust Media’s

   15 response to our subpoena, I immediately began the process of serving Mr. Karpeles

   16 at the address provided.

   17        4.    Service of documents in Japan must be made through Japan’s Ministry
   18 of Foreign Affairs. On September 2, 2018, I received confirmation from an

   19 employee at the Ministry that they had received all necessary documents.

   20        5.    I understand that service of documents in Japan can take up to six
   21 months. I also understand that Japan’s Ministry of Foreign Service does not provide

   22 granular or periodic updates on the progress of service.

   23        6.    As of January 4, 2019, neither I nor anyone at my firm has received any
   24 update on whether Mr. Karpeles has been served.

   25        7.    Plaintiff was unable to conduct a Local Rule 7-3 conference with Mark
   26 Karpeles (who has not appeared in this case and is not, to Plaintiff’s knowledge,

   27 represented by counsel in this case).

   28
        LAWSON DECLARATION                                  Case No. 2:18-cv-00617-RGK-GJS
                                                1
Case 2:18-cv-00617-RGK-GJS Document 74-1 Filed 01/04/19 Page 4 of 4 Page ID #:904




    1        I declare under penalty of perjury that the above and foregoing is true and
    2 correct.

    3        Executed January 4, 2019 in San Francisco, California.
    4                                        /s/J. Aaron Lawson
    5

    6

    7

    8
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
        LAWSON DECLARATION                                  Case No. 2:18-cv-00617-RGK-GJS
                                                2
